Citation Nr: 0522205	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased (compensable) rating for malaria.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION


The veteran served on active duty from March 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs  (VA).  In June 2005, the veteran testified 
at a Travel Board hearing.  


FINDING OF FACT

The veteran has no active malaria or residuals thereof.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.88b, Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2004 letter from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the August 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined and VA medical 
records have been obtained.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In a February1970 rating decision, service connection was 
granted for malaria.  A 10 percent rating was assigned from 
October 1969, and a non-compensable rating was assigned from 
October 1970.

In September 2000, correspondence was received from the 
veteran in which he requested an increased rating.  He stated 
that his disability had worsened.  He requested a new 
examination.  

VA treatment records dated in 1999 to 2000 were received.  
The veteran was not treated for symptoms which were 
associated by a medical professional to be manifestations of 
malaria.  

In conjunction with his claim, the veteran was afforded a VA 
examination in October 2000.  A review of the claims file was 
conducted.  It was noted that the veteran was tested in 
service and a peripheral blood smear was positive for 
plasmodium falciparum.  He was treated with "Navy Plan C," 
presumably Chloroquine and was discharged from the hospital 
asymptomatic.  A malarial smear obtained at the time of his 
separation examination was negative.  It was noted that he 
was currently being treated for hypertension and a fatty 
liver had been shown on ultrasound and was most likely 
related to regular ethanol consumption.  A physical 
examination was performed.  The examiner stated that the 
veteran had a history of falciparum malaria in 1969 which 
seemed to have been adequately treated.  Following his 
hospitalization in 1969, his blood smears did not reveal any 
evidence for malarial parasite.  His course since 1969 did 
not indicate any symptoms suggestive of recurrent malaria.  

In June 2004, the veteran was afforded another VA 
examination.  Blood testing was conducted.  There were no 
malarial forms present.  

Thereafter, the veteran submitted treatise evidence regarding 
malaria.  However, this information did not address the 
veteran specifically.  It consisted of general information 
regarding malaria.  

The veteran presented his contentions in written 
correspondence and at a June 2005 Travel Board hearing.  The 
veteran contends that he has high body temperatures, gets the 
chills, has frequent colds, and constant diarrhea.  He also 
alleges that he had constant headaches which required brain 
surgery.  He indicates that although he has manifestations, 
the examinations were not conducted when they were present 
and he was not afforded blood testing.  He reported that he 
has flu-type symptoms and takes medication for the symptoms.


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's malaria disability is rated under Diagnostic 
Code 6304.  Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 a 
100 percent rating for malaria is assigned when there is an 
active disease process.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is to be rated on the basis of residuals such as 
liver or spleen damage under the appropriate system.  See 38 
C.F.R. § 4.88b, Diagnostic Code 6304.

The reports of the two VA examinations show no diagnosis of 
active malaria and the blood smear was negative.  The veteran 
has not had treatment for symptoms which have been associated 
by competent evidence to be manifestations of malaria.  The 
competent medical evidence does not demonstrate current 
residuals of malaria such as liver or spleen damage.  The 
veteran has a fatty liver, but a VA examiner indicated that 
it was etiologically related to regular ethanol consumption.  

The veteran contends that he was not afforded blood testing, 
however, the VA examination report dated in June 2004 shows 
otherwise.  The veteran also asserts that he has not been 
examined during a period when his symptoms were active.  The 
Board has reviewed 2 examination reports and VA medical 
records which spanned over 2 years.  At no time was he 
treated for active malaria or symptoms associated by 
competent evidence to malaria.  Although the Board is 
sympathetic to the veteran's belief that he currently has 
residuals of malaria, he, as a lay person, has not been shown 
to be capable of making medical conclusions, thus, his 
statements are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Further, his contentions are 
unsupported in the record by the competent evidence.  The 
competent medical evidence is probative which unsupported lay 
assertions are not.  The treatise evidence does not address 
the veteran specifically and his personal medical status; 
thus, it does not provide relevant evidence regarding his 
current disability level.  

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  In light of 
the above, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for malaria.


ORDER

An increased (compensable) rating for malaria is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


